Case 2:19-cv-00048-NDF Document 16 Filed 04/03/19 Page 1 of 3
                  Case 2:19-cv-00048-NDF Document 16 Filed 04/03/19 Page 2 of 3


  From:    San Diego Service of Process service@sdsop.com
Subject:   Service on Michelle Snyder
   Date:   April 1, 2019 at 12:48 PM
     To:   Lene Jordan jordan@spencelawyers.com


Good morning,

Server reports:

3/28 @ 7:30 pm, attempt, cars in same spot, can see in, no activity

3/30 @ 7:36 am, attempt, sub not in, left awhile ago per lady renting trailer

3/31 @ 10:07 am, attempt, no answer, nobody around

will continue and advise.

Bob H

--



 San Diego Service of Process
 2445 Morena Blvd Ste. 201
 San Diego, Ca 92110
 Ph. 619-275-6400
 Fax. 619-275-6420
 www.SanDiegoServiceOfProcess.com
Case 2:19-cv-00048-NDF Document 16 Filed 04/03/19 Page 3 of 3
